Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct minor informalities as follows: 
In claim 1, line 17, after “the metal tin”, delete [from].
In claim 13, last line, after “tin”, delete [from].
In claim 25, line 15, after “the metal tin”, delete [from].

Allowable Subject Matter
Claims 1-8, 10-20 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be JP 54-110147 to Stanley, US 2007/0108056 to Nyberg and US 2008/0017523 to Dietze, as previously presented.
The closest prior art fails to teach wherein each of the first electrode and the second electrode comprise metal tin; the power source causes alternating current to flow between the first electrode and the second electrode, such that each of the first electrode and the second electrode is operated as an anode for a period of time, to thereby electrolyze the metal tin to form soluble stannous material in the aqueous matrix. Stanley teaches an apparatus for removing a target metal from a working solution in which only one of the electrodes comprise tin (abstract).
There was not found a teaching in the prior art suggesting modification of the conventional methods and devices for removing a target material from an aqueous matrix in order to obtain the features of the present invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794